Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on August 24, 2021 have been entered and considered. Claims 10 – 17 have been canceled. New claims 18 – 19 have been added. Claims 9 and 19 have been withdrawn from further consideration subject to restriction requirement. Claims 1 – 3, 5 – 9 and 18 – 19 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Tanaka as detailed in Office action dated May 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The glass strands of claims 1 – 3, 5 - 8 and 18 and the reinforced concrete of claim 19 are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 3, 5 – 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. JP-2006327860 A (Tanaka) in view of Cockram et al. . 

Considering claims 1 – 3,  10 – 13, Tanaka teaches glass fibers for reinforcement, which have excellent bundling properties and processability and can realize a fiber-reinforced unsaturated polyester resin molding having excellent moldability, mechanical strength, water resistance, hot water resistance and the like, and particularly excellent resistance to the deterioration of color tone and surface appearance without deficiencies in the appearance; and to provide a fiber-reinforced unsaturated polyester resin composition using the glass fiber for reinforcement. Further Tanaka teaches that the glass fibers for reinforcement are coated with a composition comprising a silane coupling agent, a vinyl acetate-based polymer, and a urethane resin [Abstract and claim 1]. Furthermore, Tanaka teaches at [Claim 6] that the vinyl acetate is preferably an ethylene-vinyl acetate polymer. 
Moreover, Tanaka teaches at [0023] that the urethane resin is not particularly limited, but a known one containing a polyol component and a diisocyanate component as essential components and derived from a chain extender and / or a crosslinking agent if necessary can be used. Thus, teaching that the isocyanate can be a not blocked isocyanate. Further, Tanaka teaches at [0021] that the content of ethylene-vinyl acetate or EVA polymer in the sizing is between 60 and 90 % in solids ratio. At [0029] Tanaka teaches that the content of polyurethane in the sizing is between 5 and 15 % by solids weight. Furthermore, it should be noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). In the instant case, when the EVA solids content is 60 % (Tanaka), it is expected to have similar properties to embodiments of this application having 59.99 % of EVA solids.  
 	Moreover, Tanaka teaches at [0024] that in producing the urethane, polyoxytetramethylene glycol may be used as the polyol component. Furthermore, although Tanaka teaches at [0034] that glass fibers which are usually used for resin reinforcing fibers such as E-glass can be used as glass fibers, Tanaka does not recognize that the glass composition of the e fibers comprises 12 % by mass or more of ZrO2, and 10 % by mass or more of R2O where R represents Li, Na, and K. 12 % or more. However, Cockram teaches alkali-resistant glass fibers for reinforcement of cementitious products, wherein the fibers are formed from a glass composition comprising ThO2 +ZrO2 between 5 – 30 wt. %, wherein ThO2 does not exceed 9.5 % when ZrO2 is greater than 8 %; and R2O wt. % between 0 – 25 %, wherein R represents Na, Li or K [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Cockram’s glass fibers as the glass fibers substrate in Tanaka’s reinforcement coated glass strand when it is desired to reinforce a matrix having alkaline conditions. 

Considering claims 5 – 6 and 8, Tanaka teaches at [0036] that the glass fiber strand is usually made into a roving in a large number of 20 to 75. In addition, if necessary, this roving is once wound into a cylindrical shape, and then is cut into a length of 3 to 50 millimeters. At [0034] Tanaka teaches that the single glass fiber has a diameter between 8 and 18 microns, which correspond to 1.25 – 6.32 dtex. Therefore, for a roving of 75 fibers having 6.32 dtex the roving count is 44.2 tex.
Considering claim 7, Tanaka in view of Cockram is relied upon as set forth above in the rejection of claims 1 and 10. Further, the limitation in claims 7 and 17, requiring that the sized glass strand is used as a reinforcement material for a cementitious material is considered intended use limitation of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The structure taught by Tanaka in view of Cockram as set forth above is considered to perform the intended use as claimed. Therefore, the cited prior art renders obvious all limitations in the subject claims.  
Considering claim 18, Tanaka teaches at [0025] the use of dicyclohexylmethane diisocyanate.
 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on August 24, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections 

Applicant's arguments filed on August 24, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the 103 rejection in last Office action on the basis that Tanaka does not render obvious the new limitation directed to the content of EVA in the coating. 

In response, the examiner submits that said limitation has been properly addressed in the rejection above.     

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786